CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions “Financial Highlights,” “Independent Registered Public Accounting Firm,” and “Financial Statements” and to the use of our report dated August20,2008 on the June30,2008 financial statements of COUNTRY Mutual Funds Trust (the “Trust”), comprised of COUNTRY Growth Fund and COUNTRY Bond Fund in the Registration Statement (Form N-1A) of the Trust and its incorporation by reference in the related Statement of Additional Information filed with the Securities and Exchange Commission in this Post-Effective Amendment No. 23 to the Registration Statement under the Securities Act of 1933 (File No. 333-68270). /s/ Ernst & Young LLP Chicago, Illinois October
